Freeman, J.,
delivered the opinion of the court.
The only error assigned on this record is, that the judgment is. for the value of the horse in controversy, *322as found by the jury, and damages assessed, and execution ordered for these sums, without permission to the plaintiff to return the property.
This being an action of replevin, the error is well assigned, and the case reversed, but this court proceeding to render such judgment as the Circuit Court should have rendered, directs a judgment- as above indicated.